The plaintiffs, Andy Anderson and Edith Anderson, as owners of 262 acres of land lying in Stoddard County, along the east bank of the St. Francis River, sued defendant Inter-River Drainage 
Levee District, a district organized under a decree of the Circuit Court of Butler County, and alleged to be located in Butler County. The Phoenix Mutual Life Insurance Company is the holder of a lien under a deed of trust upon said land, securing the payment of a loan. The plaintiff's asked judgment for thirty thousand dollars as the damages alleged to have been sustained by them through the construction by defendant of a levee upon the west bank of said river, which it is alleged caused the waters of said river to be thrown over and *Page 199 
upon plaintiff's land, rendering it unfit for cultivation. The St. Francis River forms the boundary line between Stoddard County on the east and Butler County on the west.
The trial court sustained a general demurrer to plaintiffs' amended petition, and plaintiffs declining to plead further, judgment was entered for defendant, and the plaintiffs have appealed. The issues presented here are those arising upon the demurrer to said amended petition.
Certain matters touching the question of jurisdiction of the Circuit Court of Stoddard County over the defendant, and touching procedure and practice, discussed in the brief for plaintiffs, are not referred to in the brief of defendant, and require no more at this time than a word of explanation. It appears from the printed transcript of the whole record and of the minutes of the trial judge, that the original petition was filed by plaintiff Andy Anderson, against this defendant and also against Mingo Drainage District, a district organized and located in Stoddard County. In the original petition the plaintiff sought recovery against both districts for damages caused through overflow of his land, which is not situated in either district, by the improvements respectively constructed by Mingo Drainage District, in Stoddard County, east of the St. Francis River, and by defendant in Butler County, west of said river. Process issued. Both of said districts appeared and took time to plead. Afterward the Mingo District filed its demurrer, and this defendant filed answer, and the cause was continued by agreement. At the next term the plaintiff dismissed the cause as to the Mingo Drainage District, and filed the amended petition against this defendant alone, and therein there were joined, as co-plaintiffs, Edith Anderson and Phoenix Mutual Life Insurance Company. Afterward, the defendant filed its plea to the jurisdiction of the court over the defendant, based upon the nature of the prior proceedings referred to and alleging that the process of the court had been abused to bring defendant *Page 200 
within its jurisdiction. The plea was overruled. Then followed the defendant's demurrer to said amended petition upon the ground that the petition "fails to state facts sufficient to constitute a cause of action against this defendant." The plaintiffs, perhaps in anticipation that defendant would press here the question of jurisdiction and certain other questions having to do with appellate procedure, have gone at some length into these questions and have cited numerous authorities thereon, but defendant's attorneys have raised no issue here, as to the venue, or as to jurisdiction over the defendant, or as to the steps taken in the appeal, but have confined their statement, brief and argument to the issues raised by the demurrer — the question whether the petition states a cause of action.
The petition alleges that defendant district was incorporated "for the purpose of drainage from its territory by means of ditches and drains, the water that may fall within said territory, and likewise to prevent, by means of levees and embankments, waters from outside of said territoryPetition.  from flowing into said territory." After setting forth the status of the respective parties, and describing the land, the same being situated in Stoddard County, and lying east of the St. Francis River, the plaintiff's continued as follows:
"Aver that no part of said real estate lies within, or constitutes any part of, the territory of said drainage district, neither has said real estate, or any part thereof, been assessed with benefits or awarded damages, on account of the location and construction of the improvements of said district hereinafter described.
"Aver that about the year 1919 said district constructed a levee from ten to fifteen feet high, along and on the west bank of St. Francis River, from a point on said river known as Hodge's Ferry, in the County of Butler and State of Missouri, in a general southern direction for a distance from said ferry of about twenty-five miles, and to the dividing line between the State of Arkansas and the State of Missouri; that from the beginning *Page 201 
point of said levee, at said ferry, to the ending point thereof at said state line, said river forms the dividing line between said Butler County, on the west side of said river, and Dunklin County and Stoddard County, in the State of Missouri, on the east side of said river.
"Aver that the lands in said Butler County which constitute the west bank of said river, between said ferry and said state line, were, and are, lower than the lands in the counties of Dunklin and Stoddard aforesaid, which constitute the east, or opposite, bank of said river, from said ferry to said state line.
"Aver that the lands lying on the east side of said river, between said ferry and said state line, or most of said lands, slightly, or gradually, fall eastwardly from the eastern bank of said river, between said ferry and said state line, and that plaintiffs' said land lies adjacent to and borders along and near the east bank of said river, between said ferry and said state line, and at a distance of about one hundred feet from the center of the main channel of said river, and on the opposite side thereof from said levee, and being distant eastwardly from said levee from a quarter of a mile to three-quarters of a mile; that the natural banks of said river, on the western side thereof, where the river flows along said levee, are lower than the opposite, or eastern, bank thereof, where plaintiffs' said lands are located; that said river runs through a low, flat and practically level country, and is a winding stream; that the lands upon which said levee was built were frequently under water before the same was built, and during a portion of the year the lands last mentioned formed a part of the bed of said river, and the waters of said river escaped and passed down the river at frequent intervals, and at various seasons of the year, over the lands upon which said levee was built, thereby enabling said waters to escape and pass off and down said river without obstruction and more rapidly than they otherwise would.
"Aver that said levee constitutes an obstruction to said river and the flow of the waters therein and diverts *Page 202 
the waters of said river from the west side thereof out of their natural water channel and over, to and upon plaintiffs' said lands, to their great damage.
"Aver that the construction of said levee narrowed the channel of said river, and caused the water in said river to pile up and flow over the eastern bank of said river, from said levee, to and upon plaintiffs' said lands, to their great damage.
"Aver that the building and construction of said levee has entirely closed, cut off, and obstructed the high water channel, or flood channel, of said river or the west side thereof, thereby causing the waters of said river to be thrown over and upon plaintiffs' said lands; that before the location and construction of said levee, plaintiffs' said lands were dry and tillable and had been used for farming and agricultural purposes; that the location and construction of said levee has destroyed said lands for said purposes; that said destruction and loss resulted from throwing, or casting, the waters of said river over and upon said lands, and as a consequence of obstructing the channel of said river as aforesaid; that said waters have been, and still are, so cast over and upon said lands, for such periods of time, and at such seasons of the year, as to render them unfit for cultivation, and without value for agricultural purposes, and to the damage of the plaintiffs in the sum of thirty thousand dollars, for which, with costs of suit plaintiffs pray judgment."
There is no negligence charged nor want of lawful authority in defendant. The plaintiffs' case is bottomed on the theory that their property has sustained damage in consequence of the construction of the levee along and on the west bank of the river; that this damage is for a public use withinGrounds of  the meaning of Section 21, of Article 2 of theDamage.     Constitution of this State; that this constitutional provision is self-enforcing, and that the damages are recoverable thereunder in any appropriate common-law proceeding. *Page 203 
There is controversy between the parties over the effect of the facts, as charged in the petition, and admitted by the general demurrer, and whether the defendant may invoke the rule applicable to overflow and surface water.
The demurrer admits the truth of all facts properly pleaded, and carries admission of all inferences that may fairly and reasonably be drawn therefrom. [Martin v. Ray County Coal Co.,288 Mo. 253; Rodgers v. Fire Insurance Co., 186 Mo. 255.] But upon this question the petition as a whole is to beDemurrer.  looked to, and a demurrer does not admit as a fact that which the plaintiff contradicts (Searcy v. Clay County, 176 Mo. 493); and a statement made as conclusive or general, cannot be held to be unaffected by specific statements of particulars which necessarily enter into, and qualify or limit the general statement.
The petition deals first with particulars in describing the levee, the river and the lands. It alleges that the levee extends from Hodge's Ferry in a general southern direction for a distance of about twenty-five miles to the Arkansas line; that it is a construction "along and on the west bank of the St. Francis River;" that the levee is distant from plaintiffs' lands "from a quarter of a mile to three quarters of a mile;" that plaintiffs' lands bordering on the east bank are distant eastwardly "about one hundred feet from the center of the main channel of said river;" that "said river runs through a low, flat and practically level country, and is a winding stream;" that the land constituting the west bank of said river is lower than the land constituting the east bank; that the lands upon which the levee was built were frequently under water before the levee was built, and during a portion of the year formed a part of the bed of said river and "the waters of said river escaped and passed down the river at frequent intervals, and at various seasons of the year, over the lands upon which said levee was built, thereby enabling said waters to escape and *Page 204 
pass off and down said river without obstruction and more rapidly than they otherwise would."
After the descriptive particulars, the petition has three averments, general in character, as of the results of the construction of the levee in the manner and at the place described. These are, that it constituted an obstruction of the river and diverted the waters of the river from the west side thereof out of their natural water channel; that it narrowed the channel and caused the waters of the river to pile up and flow over the east bank; that it entirely closed, cut off and obstructed the high water channel, or flood channel of said river on the west side thereof.
The particular statements are important in their bearing upon the general averments, and because defendant invokes the rule as to surface and overflow water, while plaintiffs insist that under the statements of the petition there is no basis for the application of that rule. There is contention as to whether there is or is not a flood channel, in fact, or in law.
The definition of a fresh-water river given in Gould on Waters is quoted with approval by this court in State ex rel. v. Longfellow, 169 Mo. l.c. 121, as follows:
"A fresh-water river, like a tidal river, is composed of thealveus or bed, and the water; but it has banks instead of shores. The banks are the elevations of land which confine the waters in their natural channel when they rise to the highest and do not overflow the banks; and in that condition of the water the banks, and the soil which is permanently submerged, form the bed of the river. The banks are a part of the river-bed, but the river does not include lands beyond the banks, which are covered in times of freshets or extraordinary floods, or swamps or low grounds which are liable to overflow, but are reclaimable for meadows or agriculture, or which, being too low for reclamation, though not always covered with water, may be used for cattle to range upon, as natural or uninclosed pasture. Fresh rivers, although not subject to the daily fluctuations of the tide, may rise *Page 205 
and fall periodically at certain seasons, and thus have defined high and low-water marks. The low-water mark is the point to which the river recedes at its lowest stage. The high-water mark is the line which the river impresses upon the soil by covering it for sufficient periods to deprive it of vegetation and to destroy its value for agriculture."
When the definition is applied to a winding stream, described as having banks and flowing "through a low, flat and practically level country," it does not reasonably imply the existence of a high water channel or flood channel. The plaintiffs contend that under the allegations of the petition it must be assumed here that the "channel of the St. Francis River has been obstructed and narrowed." They say in their brief that the statement in the petition that "the levee was constructed along and on the west bank of the river does not mean that the levee was not constructed in the channel of the river;" and they argue that "the word `along' may just as properly mean in the channel as outside the channel." It would be unreasonable to give such a construction, in view of the ordinary meaning of the words, in their relation to the natural conditions described in the petition, and in their relation to the place, or course of construction, and the inevitable purpose of the levee as described therein. A levee on the west bank, and distant from one-fourth to three-fourths of a mile (less 100 feet) from the center of the main channel cannot be held to be in the channel.
In the case of Bruntmeyer v. Drainage District,196 Mo. App. 360, a case particularly relied upon by plaintiffs, the allegations were, as set forth in the opinion, at page 363, "that in the creation of its drainage enterprise, defendant constructed its system of drains, dikes, and ditches, and cut and intersected creeks and watercourses, thereby turning and diverting the waters therein from their natural watercourse and from the natural drainage thereof, and, after collecting said waters, conducted them by means of said drains and ditches to a *Page 206 
point or points near to plaintiff's land, which land was outside of said district, and there deposited them upon, or caused them to overflow, plaintiff's land to his injury and damage. In other words, the establishment of the district and its drainage system resulted in collecting the waters of creeks and other watercourses, and also surface water, and casting them in a volume upon plaintiff's land which theretofore enjoyed its own natural drainage and was free from overflow." Upon that state of facts, the plaintiff owner of land outside of the district was held entitled to recover by virtue of the constitutional provision mentioned. The petition in the instant case does not allege that plaintiffs' land was free from overflow before the construction of the levee, nor does it allege that defendant's levee collected the water of other streams, or surface water and threw it on plaintiff's land. It does allege, however, that the bank on the west side, is lower than the bank on the eastern side, where plaintiffs' land is. According to the petition this is the condition from Hodge's Ferry, where the levee begins on the north, to the Arkansas state line, a distance of twenty-five miles, "through a low, flat and practically level country." According to the plaintiffs' petition, this is not an instance, as in Bruntmeyer's case, of collection of the waters of creeks and other watercourses and surface waters and their discharge in a volume through ditches upon plaintiffs' land; but, by this levee, waters which otherwise, at various seasons of the year, escaped over the western bank of the river and other lands on which the levee was built, were forced to flow upon the east side of the levee, and thereby was a greater flow over the east bank of the river in time of flood.
Another case cited by plaintiffs wherein recovery by the owner of land outside of the drainage district was sustained is Schalk v. Inter-River Drainage District, 226 S.W. 277, decided by the Springfield Court of Appeals. The decision in that case followed Bruntmeyer v. Drainage District, supra, upon the liability of the defendant district under the provisions of Section 21 of Article 2 *Page 207 
of the Constitution. Otherwise, and upon the merits, it was based upon the fact that the evidence tended to show that in times of flood the waters of Black River overflowed into a certain slough, constituting a natural watercourse, and one of the channels of Black River which connected with other sloughs and before the construction of a levee by the defendants conducted the water again into Black River. The levee obstructed the flow of water in these sloughs, and caused it to be dammed up and to back over the plaintiff's land. A similar situation was shown in Sigler v. Inter-River Drainage District, 257 S.W. 487, and a like holding was made, but that cause was certified to this court upon the ground that the decision was in conflict with what was said by the Kansas City Court of Appeals, in Arnold v. Worth County District, 209 Mo. App. 220. The last named case, however, was one in which negligence was alleged in the construction of a bridge, and the holding was that there was no cause of action against the district, as a quasi-corporation and arm of the State, on account of the negligence of its officers. This holding is in harmony with the holding of this court in State ex rel. Hausgen v. Allen, 298 Mo. 448, where the cases are reviewed by Judge GRAVES, and it was held that in the absence of a statute so declaring, a drainage district, as a governmental agency, was not liable for damages to lands within the district due to its negligence. The Bruntmeyer, Schalk and Sigler cases are not grounded upon negligence, and the decisions therein rest upon the ground that the district, in the improvements made, had damaged plaintiff's property for a public use, and the plaintiffs were entitled to sue under the constitutional provision. But each of the opinions in these cases proceeded also upon the theory, and upon facts showing, that the drainage district in the character of the improvements made, to protect lands from overflow, had gone beyond the common-law right in that regard. The opinion in the Sigler case more especially does this. That being held, the doctrine of damnum absque injuria could not well *Page 208 
apply in these cases as entering into the construction to be given to the word "damaged" as used in the Constitution.
The decision in the Bruntmeyer case follows the decision in Bradbury v. Vandalia Levee  Drainage Dist., 236 Ill. 36. Under a constitutional provision similar to Section 21 of Article II of the Constitution of this State, the Illinois court held that a suit could be maintained against the district, by the owner of lands outside of the district, caused to be overflowed by the construction of a levee along the river and from the river, to the bluffs or highlands, so as to cause the water to back on the property of the plaintiff farther up the stream. The court sustained the right to maintain such a suit under the constitutional provision, but the petition counted upon Section 2 of the act under which the defendant was incorporated, which provided that lands embraced in drain age districts should be liable for any and all damages which might be sustained by any levee, ditch or drain in such district under the act. That section was in the nature of a legislative declaration applying the rule of the Civil Law to drainage districts. The court said: "Under the rule of the Civil Law adopted by this court, the right of drainage is governed by the law of nature, and the lower proprietor cannot do anything to prevent the natural flow of surface water and cast it back upon the land above; and this court recognizes no distinction between surface waters and those flowing in a natural watercourse."
It was held that an aggregation of landowners voluntarily accepting the benefits of the act could not do what an individual landowner (under the Civil-Law rule) could not do. It was held that the organization of the district and proceeding thereunder was not an exercise of the police power. Its status was defined as that of a quasi-public corporation "organized upon the petition of a majority of owners of lands in the belief that they would be benefited by the organization," and on the theory that "they have privileges conferred upon them *Page 209 
at their request which are a consideration for the duties imposed upon them." In this State the view held has been that the power to drain swamp and overflowed lands is referable to the police power of the State; that drainage districts are political subdivisions of the State, to be classed with counties, road districts and school districts, and the private benefits accruing to the individual landowners are regarded as incidental. [State ex rel. Caldwell v. Little River Drainage Dist., 291 Mo. 73; Morrison v. Morey, 146 Mo. 543; Land  Stock Co. v. Miller,170 Mo. 240; State ex rel. Hausgen v. Allen, 298 Mo. 448; State ex rel. Kinder v. Drainage District, 291 Mo. 267.]
In this State, too, the common-law rule as to surface water and overflow waters is in force. [Adair Drainage Dist. v. O.K. Railroad Co., 280 Mo. 244, 252; Goll v. C.  A. Railroad Co.,271 Mo. 655; Inter-river D. Dist. v. Ham, 275 Mo. 384; Cox v. Hannibal  St. J. Ry., 174 Mo. 588; Abbott v. Railroad,83 Mo. 271; Thompson v. Railroad, 137 Mo. App. 62; Applegate v. Franklin, 109 Mo. App. 293; Mehonray v. Foster, 132 Mo. App. 229; Johnson v. Leazenby, 202 Mo. App. 232.]
The drainage district is not a landowner, but under the common-law rule in force in this State no reason is perceived why the drainage district, as a governmental agency could not do, in a collective and representative capacity, for the State and for the lands embraced within the district, what individual landowners could do under that rule.
The essential complaint of the petition is that the construction of the levee prevented the waters from escaping over the lands where the levee was built, whereby there was increased height of the water on the east side of the river, and consequential damage. There is in the petition the statement that the lands lying on the east side of the river between Hodges Ferry and the state line, or most of said lands, slightly or gradually fall eastwardly from the eastern bank of said river, from which it may be inferred that most of said lands were affected *Page 210 
by the increased height of the water. Under the rulings of this court in Goll v. Railroad, Ham v. Drainage District, Adair Drainage District, and others cited above, this court is committed to the doctrine that overflow water from a stream is surface water, and that one proprietor of lands has the right to shut off such surface water from his land without being liable to another proprietor for the damage thus caused. Under the declared powers and purposes of drainage districts the rule must be held to apply where the district as a governmental agency shuts off such overflow or surface water from the lands embraced with its boundaries.
It is conceded here by plaintiffs that the power to drain swamp and overflow lands is referable to the police power of the State. The essential contention is that the exercise of the police power cannot extend to anything expressly or impliedly forbidden by the Constitution, and cannot be made a cloak to destroy constitutional rights. [City of St. Louis v. Public Service Commission, 276 Mo. 509; State v. Julow, 129 Mo. 163; State v. Mo. Pac. Railroad, 242 Mo. 339; State v. Smith, 233 Mo. 242.] Next, it is insisted that the plaintiffs' property has been damaged for a public use. [Houck v. District, 248 Mo. 373; State ex rel. v. Drainage District, 269 Mo. 458; Carder v. Drainage District, 262 Mo. 542; State ex rel. Caldwell v. Drainage District, 291 Mo. 72; State ex rel. Hausgen v. Allen,298 Mo. 448.] Attention is directed to the holding in St. Louis v. Railroad, 272 Mo. 80, that the words "or damaged" placed in the Constitution after the word "taken" broaden the field of consequential damages where there is no physical taking.
The constitutional provision was applied in Drainage District v. Ham, 275 Mo. 384, on exceptions filed in the proceeding to condemn land and assess damages. The proposed levee bisected the exceptor's land, and left a part of it between the levee and the St. Francis River. The right to compensation for injury to the land thus cut off was sustained. The determinative facts were that the district was not a landowner, but was seeking *Page 211 
to condemn a part of the exceptor's land. The land affected was contiguous to the right of way and the damage immediate. In Bungenstock v. Nishnabotna Drainage Dist., 163 Mo. 198, the land in question was outside the district, and the defendant was charged with unskillfulness and negligence in carrying out the plan. Of that case it was said, in State ex rel. Hausgen v. Allen, 298 Mo. l.c. 459, in distinguishing it from the case then under consideration: "There the land damaged was outside the district. There the district had condemned a right-of-way over the land not in the district, for its ditch, and had paid the damages assessed against it in favor of the landowner. After all this, by negligent conduct and by a negligently devised plan, the land of this owner was further damaged. The question was not so much a question of negligence as it was the further appropriation of plaintiff's property to a public use, without compensation." The opinion in Hausgen's case discussed at some length thestatus and nature of drainage districts, as "legislative agencies, exercising exclusively governmental functions," quoting in that connection the utterances of Judge RAGLAND in the Caldwell case and of Judge WHITE in the Kinder case.
The Bungenstock and Ham cases, as also the Hausgen case, are, in their respective facts, materially different from the case at bar. In the instant case the defendant district did not exercise and is not attempting to exercise the power of eminent domain in respect of plaintiffs' property; negligence is not charged in plan or construction, nor infliction of unnecessary damage. The courts have not infrequently discussed the respective nature of the police power and of eminent domain, and somewhat their relation to each other, in their application in a given case to the question whether the property owner was entitled to compensation. In the concurring opinion of Judge GRAVES in State ex rel. Penrose Investment Co. v. McKelvey, involving the St. Louis Zoning ordinance, 301 Mo. l.c. 22, it was said: *Page 212 
"In a broad sense no property or property right can be taken from the individual except through the police power of the State. This power may be exercised to abate a nuisance, to restrict the uses of property to lawful and non-deleterious purposes, or to take private property, or rights growing out of property, for public use upon payment therefor. In other words, eminent domain is but a limited use of the police power of the State. I know that cases and text-writers distinguish between the police power and eminent domain, but in ultimate analyses the basic principle of eminent domain is the inherent police power of the sovereign State. So that, in my judgment, eminent domain is but the limited exercise of the police power. So that in some cases rights in property may be limited, through the police power, with out compensation, whilst other cases require compensation."
In Gray v. Reclamation District, 163 P. 1024, the Supreme Court of California dealt with the same subject under a constitutional provision similar to ours, and in a case where the facts presented substantially the issue before us in this case. That court after statement of facts said, at page 1032:
"But that work of the character here enjoined is work done under a legitimate exercise of the police power, and that the damages which will result from it, such as are here contended for, are damages for which the owner of the land is not entitled to compensation, is, without the slightest conflict in them, established by all authorities, Federal and State, at least where the constitutional provision forbids merely a taking. Our own cases, such as Green v. Swift, supra, and the cases of the Supreme Court of the United States, such as the Jackson case and the Cubbins case, supra, are the only references which need be made to support this incontestable declaration.
"Such being the case, the final query upon this subject-matter is this: Has the amended provision in our Constitution, providing that private property may neither *Page 213 
be taken nor damaged for public use without the prepayment of compensation, limited and abridged the exercise of the police power of the State in its efforts directed to the abatement of this great public nuisance?
"Has it limited and abridged the exercise of the police power, which, by an adopted definition, this court has declared to be in its final analysis `the power to govern'? [Western Indemnity Co. v. Pillsbury, 170 Cal. 686, 694, 151 P. 398.] Much has been said by the courts about the broad, the obvious distinction between the police power and the power of eminent domain. We will not unnecessarily enmesh ourselves in the intricacies of exact definition. Indeed, we think that so far as these powers meet and overlap, no precise definition can be given. But this much is incontestably true; Where the police power is legitimately exercised uncompensated submission is exacted of the property owner if his property be either damaged, taken, or destroyed. In the exercise of the power of eminent domain, compensated obedience for the taking or damaging of his property is the owner's constitutional right.
"The problems do not arise from any similarity in the nature of the powers themselves. They arise in each case from the difficulty of determining whether or not the asserted exercise of the police power is but a disguise for evading the private owner's rights, with the result that his property is taken or damaged without compensation in a case where compensation is called for.
"But while it is unquestionably true that the addition of the word `damaged' to our constitutional law governing the exercise of the right of eminent domain gives in many instances a right to compensation which did not formerly exist, it did not, touching the exercise of the police power, give a right of action for damages which theretofore were damnum absque injuria."
The question in issue in its bearing upon the provisions of the Constitution of the United States is discussed in Jackson v. United States, 230 U.S. 1; Hughes v. United States, 230 U.S. 24, and Cubbins v. Mississippi *Page 214 
River Commission, 241 U.S. 351. The summary of the holding of the Federal courts is given in 5 Encyclopedia of the U.S. Supreme Court Reports, page 612:
"Private interests are subservient to the right of the State in the exercise of the police power to carry out a system of drainage designed to benefit and protect the public health from the injuries arising from swamp and overflowed lands, and except where property is taken for which compensation must be paid, such interests must give way to any general scheme for the reclamation or improvement of such lands. The drainage of large bodies of swamp and overflowed lands, even though done for the purpose of reclaiming them for agricultural purposes, and not for the purpose of promoting the public health, is a public purpose and a proper exercise of the police power of the State, and damages resulting to property through the carrying out of such a scheme are damnum absque injuria, and do not constitute a taking of property under the Fourteenth Amendment."
In McCoy v. Board of Directors of Plum Bayou Levee Dist.,95 Ark. 345, the suit was by an owner of lands situated between the Arkansas River and the levee, and under a constitutional provision like that of the Missouri Constitution. The court after setting forth in detail the physical conditions dealt with, said, at page 349:
"The question is therefore presented whether or not, for the protection of lands from inundation by the flood waters of a river, a levee may rightfully be built across depressions, swales and low places so as to prevent the escape of the flood water into surrounding low lands sought to be protected; and also whether or not, in order to prevent the spread of flood water and to protect lands which would otherwise overflow, the building of a levee which has the effect of raising the water higher on the lands between the levee and the river calls for compensation to the owner of such lands thereby damaged.
"The solution of these questions is not free of difficulty, and there are but few decisions of the court which *Page 215 
shed much light on them. The first inquiry would seem to be as to the characterization of flood waters overflowing a stream, to return again as they recede — whether they should be treated as surface water or as running water of the stream. But we are not sure that such an inquiry is essential to a solution of the question now presented, for, without calling it surface water, we may treat it, like surface water or the waters of the sea, as a common enemy which any landowner or body of landowners or public agency may defend against without incurring liability for damages unless injury is unnecessarily inflicted upon another which, by reasonable effort and expense, could be avoided. [Little Rock 
Ft. S. Ry. Co. v. Chapman, 39 Ark. 463; Baker v. Allen,66 Ark. 271.]"
The cases of Kansas City, M.  B. Railroad Co. v. Smith,72 Miss. 677, and Lamb v. Reclamation District, 73 Cal. 125, are extensively quoted. The plaintiff was denied a recovery. It was said, at page 352: "We conclude that, upon the state of facts which the jury could have found under the instructions of the court to exist, the defendant could rightfully construct the levee in the manner described without liability to plaintiff for damages. It is insisted, however, that a distinction should be made because of the provision of our Constitution that `private property shall not be taken, appropriated or damaged for public use without just compensation therefor.' [Art. 2, 22, Constitution of 1874.] In reaching the conclusion above announced, we are not unmindful of the constitutional provision; but where no right has been violated, there is no injury for which the law affords compensation. It is a case of an injury without damages. [Lamb v. Reclamation District, supra.]"
This court is committed to the doctrine that drainage districts exercise governmental functions; that they perform no private or proprietary functions; that their existence and granted powers are referable to the police power of the State. In the instant case plaintiffs proceed upon the theory that the building of the levee was a lawful act, but that as a result of it their lands *Page 216 
are damaged for a public use within the meaning of the Constitution. No statutory provision authorizes their suit, but, it must be conceded that if the injury alleged is a damage within the constitutional provision, that provision is self-enforcing. [Householder v. Kansas City, 83 Mo. 488; McGrew v. Paving Co.,247 Mo. 560.]
The making of just compensation is an essential condition of the exercise of the power of eminent domain, but making compensation for an injury has never been an inevitable condition of the exercise of the police power. [Tranbarger v. C.  A.R.R. Co., 250 Mo. 46, 238 U.S. 67; St. Louis Gunning Co. v. City of St. Louis, 235 Mo. 99; State v. Mo. Pac. Ry. Co., 242 Mo. 339; C.B.  Q.R.R. v. Illinois, 200 U.S. 561; Gray v. Reclamation District, 163 P. 1031; Chicago v. Washingtonian Home,289 Ill. 206.]
We conclude that the defendant as a governmental agency of the State has done no more than an individual, or a number of individuals collectively, might have done without incurring liability to the plaintiffs; that the construction of its levee under the circumstances alleged was a legitimate exercise of the police power of the State; that the injury alleged is not a damage sustained within the meaning of the constitutional provision; and that, in the absence of statutory authority, the defendant district is not liable.
The judgment should be affirmed. Seddon, C., concurs.